Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-4, 6-8, 10-11, 14-15, 17, 19, 21-22, 25-27, and 32-33 are allowed.

Rachidi et al. (WO 2005/058594 A1, published 30 Jun. 2005, hereinafter Rachidi) teaches a three-layer, polymeric film, with one layer containing 60% acrylic resin and 10% polyvinyl butyral (PVB) and the other two films containing PVDF (a fluoropolymer) and acrylic resin (page 10, Example 5).  The second layer includes ZnS (page 10, Example 5), a pigment.  The middle layer of Example 5 corresponds to the second layer of the claimed invention, and the first layer of Example 5 corresponds to a backing containing poly(meth)acrylic polymer.  Polyvinyl butyral would necessarily possess the polymerized unit of claim 1.  
Rachidi does not teach that his layer comprising a blend of acrylic resin and polyvinyl butyral resin has a single Tg.

Janoski et al. (US Patent Application 2016/0289440 A1, priority 08 Dec. 2015, published 06 Oct. 2016, hereinafter Janoski) teaches a film that is a blend of (meth)acrylic polymer and PVB that has a glass transition temperature of 30 – 60⁰C, and this film may be a layer of a multilayer film (Abstract).  Janoski teaches that the acrylic polymer contains 10 – 65 wt.% polar monomers (paragraph 0022) and the cured composition exhibits a single Tg (paragraph 0081).  Janoski teaches his film comprises 5 to 30 wt.% polyvinyl acetal resin such as polyvinyl butyral 
However, in the Response After Final Action, mailed 08 Feb. 2021, applicant declares that Janoski and the claimed invention were owned by the same entity, 3M Innovative Properties Company, and subject to an obligation of common assignment to 3M Innovative Properties Company.  Therefore, Janoski is not prior art for the claimed invention under the USC 102(b)(2)C exception.

Iwata et al. (US Patent Application 2009/0015926 A1, published 15 Jan. 2009, hereinafter Iwata) teaches the inclusion of a compound with a fluoroalkylene group, which has at three fluorine atoms in a molecule and at least two (meth)acryloyl groups (paragraph 0081) in his acrylate-containing ionizing radiation-curable resin for optical applications (Abstract, paragraph 0044).  
Iwata does not teach a blend of acrylic resin and polyvinyl butyral resin that has a single Tg.

Bermel (US Patent 7,012,746 B2, published 14 Mar. 2006, hereinafter Bermel) teaches that polyvinyl butyrals (PVB) films are useful in many optical applications (col. 1, lines 21-25).


Tokuchi et al. (US Patent Application 2010/0015400 A1, published 21 Jan. 2010, hereinafter Tokuchi) teaches the use of a metal or metal oxide layer on one side of an acrylic-polybutyral composition (Abstract and paragraph 0049). 
Tokuchi does not teach a blend of acrylic resin and polyvinyl butyral resin that has a single Tg.

It is noted that a copy of the IDS filed 6/18/19 is included in this action.  In the office action mailed 10/31/19, the second page of the IDS was not signed and dated.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787